DETAILED ACTION
Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JOHN E. CURTIN (Reg. No. 37602) on 06/27/2022.
The application has been amended as follows: 

Subsequent to Examiner’s Initiated Telephone interview on 06/24/2022, the claims 1 and 19 have been amended as per the Supplementary Amendment of claims 1 and 19 filed by the Applicant’s Representative on 06/27/2022, for details refer to “Examiner’s Initiated Interview Summary”.

Allowable Subject Matter
Claims 1-17, 19-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-17, 19-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A four-stroke opposed piston engine (OPE) including: one or more cylinders, each of the one or more cylinders comprising a pair of inwardly opposed pistons; a cooling jacket configured to cool the one or more cylinders, and comprising one or more fins to increase the surface area of the cooling jacket to expose coolant flowing inside the jacket to air in combination with an intake aperture in each of the one or more cylinders for receiving a removable, modular intake valve assembly comprising a modular intake valve assembly seat body connected to a respective intake aperture by insertion of the intake valve assembly seat body into the intake aperture; an exhaust aperture in each of the one or more cylinders for receiving a removable, modular exhaust valve assembly comprising a modular exhaust valve assembly seat body connected to a respective exhaust aperture by insertion of the exhaust valve assembly seat body into the exhaust aperture” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 17:
The prior art of record does not teach “A method for cooling a four-stroke opposed piston engine (OPE) including: configuring a cooling jacket to surround and cool one or more cylinders of the OPE, each of the one or more cylinders comprising a pair of inwardly opposed pistons, configuring the cooling jacket to comprise one or more fins to increase the surface area of the cooling jacket to expose coolant flowing inside the jacket to air; in combination with a guide valve that directs flow of a first, coolant percentage to the cooling jacket and directs a second, coolant percentage to a water tank of a combined heat and power system using a stepper motor based on the temperature of the OPE” as claimed in claim 17, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Regarding Claim 20:
The prior art of record does not teach “A method for configuring an opposed piston engine (OPE) without a piston head including: receiving a removable, modular intake valve assembly in the intake aperture comprising a modular intake valve assembly seat body connected to a respective intake aperture by insertion of the intake valve assembly seat body into the intake aperture in combination with receiving a removable, modular exhaust valve assembly in the exhaust aperture comprising a modular exhaust valve assembly seat body connected to a respective exhaust aperture by insertion of the exhaust valve assembly seat body into the exhaust aperture” as claimed in claim 20, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 4, 2022